            Case 1:19-cv-04074-VEC Document 39 Filed 07/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                       USDC SDNY
                                                       DOCUMENT
DONALD BERDEAUX and CHRISTINE
                                                       ELECTRONICALLY FILED
GRABLIS, Individually and on Behalf of All
                                                           #:
Others Similarly Situated,
                                                       DATE FILED: 7/24/2019
                                 Plaintiffs,
                                                   Case No.: 1:19-cv-04074-VEC
                         -against-
                                                   Hon. Valerie E. Caproni
ONECOIN LTD.; RUJA IGNATOVA,
KONSTANTIN IGNATOV; SEBASTIAN
GREENWOOD; and MARK SCOTT,

                                 Defendants.


          ORDER GRANTING LEAD PLAINTIFF DONALD BERDEAUX’S
         MOTION FOR APPROVAL OF SELECTION OF CO-LEAD COUNSEL

       THIS COURT, having considered the papers filed in support of the Motion of Lead Donald

Berdeaux (“Berdeaux”) for entry of an Order: (i) approving Berdeaux’s selection of Silver Miller

and Levi & Korsinsky, LLP (“Levi & Korsinsky”) as Co-Lead Counsel pursuant to 15 U.S.C. §

78u-4(a)(3)(B)(v); and (ii) granting such other and further relief as the Court may deem just and

proper; and for good cause shown, the Court hereby enters the following Order:

                         APPOINTMENT OF CO-LEAD COUNSEL

       1.       Pursuant to Section 27(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B)(v),

Lead Plaintiff Berdeaux has selected and retained the law firms Silver Miller and Levi &

Korsinsky, LLP to serve as Co-Lead Counsel. The Court approves Lead Plaintiff Berdeaux’s

selection of Co-Lead Counsel for the Action

       2.       Co-Lead Counsel shall have the following responsibilities and duties, to be carried

out either personally or through counsel whom Co-Lead Counsel shall designate:
            Case 1:19-cv-04074-VEC Document 39 Filed 07/24/19 Page 2 of 4



                (a)     to coordinate the briefing and argument of any and all motions;

                (b)     to coordinate the conduct of any and all discovery proceedings;

                (c)     to coordinate the examination of any and all witnesses in
                        depositions;

                (d)     to coordinate the selection of counsel to act as spokesperson at all
                        pretrial conferences;

                (e)     to call meetings of the plaintiffs’ counsel as they deem necessary
                        and appropriate from time to time;

                (f)     to coordinate all settlement negotiations with counsel for
                        Defendants;

                (g)     to coordinate and direct the pretrial discovery proceedings and the
                        preparation for trial and the trial of this matter, and to delegate work
                        responsibilities to selected counsel as may be required;

                (h)     to coordinate the preparation and filings of all pleadings; and

                (i)     to supervise all other matters concerning the prosecution or
                        resolution of the claims asserted in the Action.

       3.       No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings

or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

the Co-Lead Counsel.


       4.       Co-Lead Counsel must endeavor to avoid duplicative work in litigating this case.

They are warned that the Court will be mindful of their client’s election to select co-lead counsel

if and when this Court is asked to approve a class-wide settlement that provides for attorneys’ fees,

costs, and expenses.


       5.       Co-Lead Counsel are further warned against failing to comply with this Court’s

orders and deadlines.




                                                   2
            Case 1:19-cv-04074-VEC Document 39 Filed 07/24/19 Page 3 of 4



       6.       No later than August 2, 2019, Lead Plaintiff must file an Amended Complaint with

a caption amended to reflect the Court’s selection of him as Lead Plaintiff, along with any further

amendments which Lead Plaintiff may wish to make.


       7.       Defendants must Answer or otherwise respond to the Amended Complaint no later

than September 6, 2019. To the extent it is possible for Defendants to consolidate their briefing,

they are encouraged to do so.


       8.       If Defendants move to dismiss the Amended Complaint, Lead Plaintiff must file

either a Second Amended Complaint or an opposition to the motion(s) to dismiss, see Fed. R. Civ.

P. 15(a)(1)(B); Individual Practices in Civil Cases § 4(E)(i), no later than October 4, 2019. If

Lead Plaintiff opposes the motion to dismiss, Defendants must file any repl(ies) in support of their

motion(s) no later than October 18, 2019. All discovery will be stayed pending resolution of any

motion to dismiss.


       9.       If Defendants answer the Amended Complaint, counsel for all parties must appear

before the undersigned for an Initial Pretrial Conference (“IPTC”), see Fed. R. Civ. P. 16, on

September 20, 2019 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse, 40

Foley Square, New York, New York, 10007. No later than September 12, 2019, the parties must

submit a joint letter of no more than five pages addressing the following in separate paragraphs:


       (1) a brief description of the case, including the factual and legal bases for the claim(s) and

       defense(s);


       (2) any contemplated motions; and


       (3) the prospect for settlement.



                                                 3
          Case 1:19-cv-04074-VEC Document 39 Filed 07/24/19 Page 4 of 4



The parties must also append to their joint letter a jointly proposed Civil Case Management Plan

and Scheduling Order. The undersigned’s Individual Practices in Civil Cases and a template Civil

Case     Management         Plan     may      be       found    on     the     Court’s      website:

http://nysd.uscourts.gov/judge/Caproni.

        10.    Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

except those specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed upon

service of Co-Lead Counsel.

        11.    Co-Lead Counsel shall be the spokespersons for all plaintiffs’ counsel and shall

direct and coordinate the activities of plaintiffs’ counsel. Co-Lead Counsel shall be the contact

between the Court and plaintiffs and their counsel.

        12.    The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 32.

        ORDERED AND ADJUDGED that Lead Plaintiff Berdeaux’s Motion for Approval of

Selection of Co-Lead Counsel is GRANTED.

        DONE AND ORDERED in Chambers in New York, New York on this 23rd day of July,

2019.

                                              SO ORDERED.



                                              _________________________________________
                                              HONORABLE VALERIE E. CAPRONI
                                              UNITED STATES DISTRICT COURT JUDGE




                                                   4
